El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
*311Las apeladas lian comparecido ante este tribunal y presen-tado nna moción sobre corrección de autos. Dicba moción no está jurada, pero se alega en la misma que durante el juicio en la corte inferior se presentaron copias certificadas de las actas de inscripción de nacimiento de las apeladas. Que en dichas inscripciones las apeladas Ana Luisa y Ana Teresa Orama aparecen con los nombres de Ana Luisa Mérida y Ana Teresa Mérida, bijas naturales de Fabiana Orama. Alegan las apeladas que en los autos 'que ban sido elevados a este tribunal por la apelada se expresa lo siguiente: ‘1 Prueba de las demandantes. Ofrecidas como prueba copias certifica-das de las actas de nacimiento de Ana Luisa Mérida y de Ana Teresa Mérida, fué objetada su admisión por .la parte deman-dada, porque esos no son los nombres y apellidos de las deman-dantes y la corte las admitió a reserva de que pruebe el de-mandante que son las mismas personas. La parte demandada tomó excepción”; que el apelante en su alegato expresó que las demandadas con el fin de probar la fecba de su nacimiento presentaron dos certificaciones en las que los nombres resultan ser distintos de sus verdaderos nombres y que la corte erró-neamente admitió las referidas certificaciones. Continúa la moción alegando 'que las apeladas temen que este tribunal pueda ser inducido a error, puesto que (y en cnanto a este pun-to es ambigua dicba moción) los autos originales y la prueba testifical demostraron que las certificaciones se referían a' las demandantes y apeladas. Por lo que las apeladas solici-taron de este tribunal que se agregaran a los autos las certificaciones originales, copias de las cuales se acompañaron a la moción y fueron certificadas por el Secretario de la Corte de Distrito. Las certificaciones que se tratan de agregar a los autos que ahora se encuentran ante esta Corte, demues-tran, que no solamente el nombre de Mérida, sino también el nombre de Orama fué usado en relación con las apeladas.
¿Cuál es la índole o naturaleza de estas actas de inscrip: eión que ahora se nos pide que agreguemos a los autos del caso que está sometido a nuestra consideración? Según la *312•certificación del secretario de la corte de distrito, son ellas ■copias fieles y exactas de sus originales, presentados como prueba por las demandantes en el pleito número 5453, seguido •contra Margarita Oyanguren, existentes a los folios 21 y 22 •del expresado pleito. Pero no dice dicho secretario que fue-ran agregadas a ninguna alegación en forma de exhibit o •que de algún otro modo hubieran formado parte del legajo •de la sentencia, y en verdad que creemos, teniendo en cuenta las admisiones contenidas en la moción así como también de lo que resulta de los autos, que las expresadas actas de ins-cripción constituyen solamente parte de la prueba admitida durante el juicio por la corte con respecto a las cuestiones controvertidas por las apeladas y apelante. Las mencionadas .actas de inscripción no se copiaron enteramente o se les hizo formar parte de un pliego de excepciones o de una exposi-ción del caso. Los mismos autos contienen una exposición del caso y pliego de excepciones firmados por el juez de la corte inferior, quien certifica que en él están contenidos todos los •documentos pertinentes y necesarios y que la indicada expo-sición del caso y pliego de excepciones son exactos, verda-deros y correctos. No existe alegación alguna de que la ape-lante haya omitido algo de lo contenido en los autos en ape-lación y las apeladas no se fundan ni hacen referencia a ningún error o defecto en los referidos autos, de acuerdo con las reglas 55 y 56 de esta corte. Las apeladas solicitan de esta corte que agreguemos a los autos de este tribunal, fun-dadas solamente en la certificación del secretario, cierta prueba aislada o independiente que se supone fué sqmetida al juez con el fin de que pudiera resolver acerca de la verdad de las cuestiones controvertidas.
Puede ser cierto que estos documentos se encuentren en el expediente (file) de la causa en la corte inferior. Pero aun cuando aparezcan documentos en la transcripción de los autos en apelación, el Tribunal Supremo de los Estados Unidos ha resuelto que por el hecho de que dichos documentos aparezcan dedal modo y hayan sido además certificados por el secretario, *313no forman parte de los autos en apelación. England v. Gebhardt, 112 U. S., 502; John v. Martin, 8 Wall., 354; Sire v. Ellithorpe Air Brake Co., 137 U. S., 579; Sargent et al., v. The State Bank of Indiana, 12 How. 384.
En el caso de England v. Gebhardt citado anteriormente, la corte entre otras cosas pertinentes, dice lo siguiente ;
“El mero hecho de encontrarse nn documento en el ex-pediente {files) de una cansa no hace que por ello dicho docu-mento forme parte de los autos. Si no ha formado parte de las alegaciones o procedimientos habidos en la cansa, deberá incluirse en los autos mediante alguna orden de la corte. Sargent v. State Bank of Indiana, 12 How., 371, 384; Fisher v. Cockrel, 5 Pet., 248, 254. Esto puede hacerse por medio de un pliego de excepciones o algo que sea equivalente a ello.” En el caso de Sargent et al. v. The State Bank of Indiana, arriba citado, la corte se expresa en los términos siguientes: “Con respecto a la procedencia y regularidad de esta soli-citud que ha sido presentada a la corte de circuito, debemos llamar la atención en primer lugar de que por el mero hecho de que un documento aparezca en el expediente {files) de una causa, no habrá de considerarse, que el mismo constituye parte de los autos de dicha causa. Para que pueda consi-derársele como parte de los autos, deberá estar comprendido en las alegaciones de la causa, o incluirse y remitirse en los autos por virtud de alguna orden de la corte dictada a soli-citud de las partes. Sin este requisito no habría más razón para considerar que dicho documento continuaba formando parte de los autos que la que existiría con respecto al cono-cimiento de los hechos por parte de un testigo que hubiera sido citado, pero no interrogado o las declaraciones orales pres-tadas ante un jurado, que no hubieran sido anotadas mediante excepciones o de otro modo.”
Por virtud del Código de Enjuiciamiento Civil, esta corte tiene facultades para redactar o aprobar un pliego de excep-ciones o exposición del caso cuando la corte inferior se niega a. ello. Pero aun §n dicho caso el plieg'o así firmado por *314todos o uno de los miembros de este tribunal,- deberá remi-tirse a la corte de distrito .para que allí se incluya en los autos. Con esta excepción, si es que lo es, esta corte no puede preparar los autos en apelación. El Pueblo v. Brenes, 9 D. P. R., 559; El Pueblo v. Acosta, 11 D. P. R., 249. En igual sentido se pronuncian los casos de Continental Insurance Company v. Rhoads, 119 U. S., 237; Goodenough Horseshoe Manufacturing Company v. Rhode Island Horseshoe Company, 154 U. S., 636; City of Santa Bárbara v. Eldred, 95 Cal., 378; Hyde v. Boyle, 86 Cal., 352; In re Gates, 90 Cal., 257. En el caso de Hardesty v. Hosmer, 4 App. D. C., 280, el Juez Presidente Sr. Alvey dice lo siguiente:
“En este caso se presentó una moción por la apelante Ofelia A. Hardesty solicitando permiso para presentar una copia del pliego y dos exhibits, cuyos originales se alegó habían sido presentados a la corte inferior, los que, según se expresó en la referida moción, habían sido extraviados, no pudiendo, por consiguiente, ser unidos a la transcripción re-mitida a esta corte. Pero el permitir que las indicadas copias de los documentos originales fueran traídas y presentadas a este tribunal en la forma solicitada, equivaldría a hacer que lo que debe constituir la transcripción de los autos en la corte inferior resultaran unos autos diferentes en esta corte de aquellos que realmente existen en la corte inferior, y dichos autos ante este tribunal no serían una transcripción autenticada por la certificación del secretario y sello de la corte. ’ ’ Véase también a Freeman on Judgments, artículo 79, citado con aprobación en el caso de United States v. Taylor, 147 U. S., 699, y 3 Cyc., 141, 180.
La corte de apelación no puede considerar la prueba pre-sentada en la corte inferior, a menos que la misma no se in-cluya en un pliego de excepciones firmado por el juez y que haya sido hecho parte de los autos en dicha corte inferior. Los casos que sostienen este principio son innumerables. Algunos de los más pertinentes acerca dé este particular y fallados por esta corte son los de Ramírez v. Surillo, 10 D. P. R., *315327; Huertas v. Elzaburu, 10 D. P. R., 427; Barnés et al. v. El Pueblo, 12 D. P. R., 78; Julbe v. Guzmán et al., 15 D. P. R., 559; Calaf et al. v. Calaf, 16 D. P. R., 835; Rossy v. Molfulleda et al., 15 D. P. R., 866. En el caso de Ramírez v. Surillo, citado anteriormente y al cual se hace referencia en el de Huertas v. Elzaburu arriba citado, se dijo que no establecía diferencia alguna el hecho de qne la prueba presentada ante la corte inferior fuera documental o testifical, pues tan necesa-rio era en uno o en otro caso incluirla en un pliego de excepcio-nes. Los casos que pueden citarse como aplicables a este caso en cuanto al principio general, son los de John v. Martin, 8 Wall., 354; Metropolitan R. R. Co., v. District of Columbia, 195 U. S., 330, 332; Sire v. Ellithorpe Air Brake Co., 137 U. S. 583; City of Santa Bárbara v. Eldred, 95 Cal., 378; Hyde v. Boyle, 86 Cal., 352; In re Gates, 90 Cal., 257. En el caso de Campbell v. Hayes, 77 Cal., 36 se dijo: “Cuando hay necesi-dad de conclusiones por escrito, las cuales no aparecen en los-autos, se considerará que se ha renunciado a ellas, y si así no fue el error, debe demostrarse por medio de un pliego de excepciones, exposición del caso o por cualquier otro método adecuado por virtud del cual se presente la cuestión en los autos. Mulcaby v. Glasier, 51 Cal., 626; Reynolds v. Brumagin, 64 Cal., 254; Glenn v. Arnold, 56 Cal., 361. La certifi-cación del secretario de que no se renunció a las conclusiones, por escrito, no forma parte de los autos que podamos consi-derar. Dicha certificación no es parte del legajo de la sen-tencia y no tiene más valor probatorio que el que tendrían las declaraciones de los testigos que fueron prestadas du-rante el juicio y que fueron certificadas en igual forma. Con excepción de todo aquello que forma parte de los autos, con arreglo al estatuto, la certificación del juez es esencial para dar validez a los procedimientos. El objeto del pliego de ex-ciones o exposición del caso es formar los autos con aquello sin lo cual no constituirían dichos autos. Todos aquellos pro-cedimientos de una corte que deban ser remitidos a la corte de apelación mediante pliego de excepciones etc., no podrán *316ser incluidos en los autos de la causa por virtud de simples asientos lieclios por el secretario; y si se incluyen de tal manera, no surtirán efecto como parte de los autos en ape-lación. Right v. State, 20 Ind., 23; Wilson v. Trueluck, 19 Ind., 389; 7 Cyc., 222. En el caso de Hanna v. Maas, 122 U. S. 26, se dijo lo siguiente: “Las minutas del juez o se-cretario o notas taquigráficas, no pueden sustituir al pliego de excepciones, pues diclias minutas constituyen meramente memoranda que puede luego utilizarse para redactar el re-ferido pliego de excepciones. Pomeroy v. Bank of Indiana, 1 Wall., 592; Thompson v. Riggs, 5 Wall., 663; Young v. Martin, 8 Wall., 354; Insurance Company v. Lanier, 95 U. S., 171. Las excepciones deberán redactarse y aprobarse en de-bida forma en la corte inferior y no podrán ser enmendadas o redactadas nuevamente en esta corte. Stimpson v. West Chester Railway Company., 3 How. 553.”
De acuerdo con el artículo 55 de la Ley de Evidencia, un registro judicial es el registro o asiento oficial de los pro-cedimientos de un tribunal de justicia o del acto oficial de un funcionario judicial en una acción o en un procedimiento especial, y según el artículo 56, un registro judicial de Puerto Rico o de los Estados Unidos podrá probarse mediante la presentación del original o de una copia de éste, certificada por el secretario u otra persona en cuya custodia legalmente se hallare. Aun suponiendo que un documento admitido como prueba se convierta en un registro judicial, es al juez a quien corresponde autenticarlo. Dicho funcionario es, según la Ley, el guardián legal de la prueba, quien solamente puede certi-ficarla por medio de un pliego de excepciones o algún otro documento semejante. Pero una parte de la prueba, aun cuando sea documental, continúa siendo solamente tal parte de la prueba y el secretario no tendría más razón para hacerla formar parte de los autos de la corte inferior que la que tendría para hacer igual cosa con respecto a las declaraciones prestadas por los testigos.
*317En la moción que consideramos, se lia tratado de agregar, a los autos una parte de la prueba sin habérsele sometido en forma alguna a la corte inferior. Si pudiera adoptarse esta práctica, los. hechos relativos al juicio fácilmente podrían ser desnaturalizados. Si cuando el pliego de excepciones iba a firmarse hubieran los apelados presentado el documento en su totalidad, la corte también hubiera podido insistir enton-ces en que se hubieran incluido otras pruebas. En este caso, sin embargo, la corte ha certificado que se ha incluido toda la prueba necesaria y pertinente. El pliego de excepciones fir-mado por el juez tiene el carácter de verdadero. State v. O’Brien, 18 Mont., 12 y 13, y se cita el caso de 9 Mont., 381, en el cual también se expresó que era obligación del juez, no solamente firmar lo que se le presenta como un pliego de excepciones, sino también examinarlo y ajustarlo a los hechos tanto en su forma como en verdad.
En algunos casos ocurre que la corte de apelación remite nuevamente la transcripción de autos a la corte inferior para que sea reformada. 3 Cyc. 146. ■ En este caso, nó solamente no se ha hecho tal solicitud, sino que sería necesario que el caso fuera uno extraordinario para que pudiéramos permitir que tal cosa se hiciera después de haberse presentado el alegato del apelante, y especialmente no lo haríamos en un caso en que los apelados tuvieron amplia oportunidad para copiar todo el documento sin que hubieran 'hecho ninguna indicación en cuanto al particular, y no alegan ahora ninguna explicación con respecto a tal omisión. Esta fue una excep-ción especial tomada por el apelante y era el deber de los apelados entonces y en aquel juicio el hacer la corrección. Además se hace difícil comprender si los documentos fueron admitidos, sujetos a su identificación por parte de los apelados mediante prueba testifical y si esa prueba se presenta ¿cómo podrían los mismos ser perjudicados por la referencia hecha en el pliego de excepciones o los comentarios del abogado? Si se ha omitido algo en el pliego, pudiera suceder que dicha *318omisión resultara más bien a favor que no en contra de los apelados. La moción debe ser denegada.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
El Juez Asociado Sr. del Toro emitió opinión concurrente con la cual estuvo conforme el Juez Asociado Sr. MacLeary.